Citation Nr: 1140544	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-42 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970, November 1990 to June 1991, and from August 1994 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

When this case was previously before the Board in November 2010, it was remanded for additional development.  In a June 2011 rating decision, the RO granted service connection for PTSD, evaluated as 30 percent disabling, from November 10, 2009.  


FINDING OF FACT

The Veteran has not initiated an appeal of any aspect of the RO's June 2011 grant of service connection for PTSD.  


CONCLUSION OF LAW

There is no disputed question of law or fact as to whether service connection is warranted for PTSD and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2010, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for further development.  A June 2011 rating decision granted the Veteran service connection for PTSD, evaluated as 30 percent disabling, from November 10, 2009.

A review of the claims file indicates that the Veteran has not expressed his disagreement with any aspect of the June 2011 grant of service connection for PTSD.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  The matter originally before the Board, service connection for an acquired psychiatric disability, to include PTSD, has therefore been resolved and is no longer in appellate status.

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2011).  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In this case, although the RO notified the Veteran that it considered the June 2011 rating action to be a partial grant of the benefits sought on appeal and issued a supplemental statement of the case on June 27, 2011, there is no indication of any remaining unresolved service connection issue.  Nor is there any indication that the Veteran has expressed disagreement with the assigned rating for PTSD.  The Board concludes that there are no pending matters on appeal.  If the Veteran disagrees with the disability rating, or effective date, assigned to his now service-connected PTSD, he may appeal that decision by filing a timely notice of disagreement with the RO in accordance with applicable regulations.  Therefore, the appeal for service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.


ORDER

The appeal for service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


